Citation Nr: 1104457	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for dental trauma for 
compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO denied, in pertinent part, 
service connection for dental trauma.  

The RO informed the Veteran in the July 2004 rating decision that 
a claim for outpatient dental treatment if desired should be 
applied for at the nearest VA Medical Center.

The Veteran testified at a personal hearing at the RO before a 
Decision Review Officer in January 2006.  A transcript of the 
hearing testimony is of record.  

Meanwhile the RO issued a rating decision in February 2009 that, 
inter alia, granted entitlement to a total rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).  

The matter was remanded by the Board in April 2009.  The agency 
of original jurisdiction (AOJ) substantially complied with the 
April 2009 remand orders and no further action is necessary in 
this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Before the case was returned to the Board, the RO issued another 
rating decision in December 2009 that granted service connection 
for intraoral lip scarring and assigned an initial noncompensable 
rating, effective from April 15, 2006.  



FINDING OF FACT

The weight of the competent and probative evidence of record 
establishes that the Veteran's crowding of the lower teeth, loss 
of teeth, caries, periodontal disease, defective restorations and 
periapical lesion were not caused by dental trauma in service, 
including the injuries sustained in the in-service motor vehicle 
accident in May 1977.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals 
of in-service dental trauma are not met. 38 U.S.C.A. §§ 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in January 2004 and April 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a service connection claim, generally, 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection for dental trauma is denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That 
notwithstanding, the RO cured the defect by sending a subsequent 
letter to the Veteran in January 2007 that specifically notified 
the Veteran regarding the assignment of disability ratings and 
effective dates for any grant of service connection.  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion, and afforded the Veteran 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  The matter was remanded in 
April 2009 to obtain medical records from the Social Security 
Administration, any outstanding VA and/or private treatment 
records pertinent to the claim on appeal, and to afford the 
Veteran a VA dental examination.  Records obtained from the 
Social Security Administration were obtained and show that the 
Veteran is in receipt of Social Security Disability as a result 
of a back disability.  The requested VA examination was conducted 
in August 2009.  In a statement received at the RO in January 
2010, the Veteran indicated that he had additional evidence to 
submit to support his appeal, and requested that VA wait the full 
30-days to give him a chance to submit the additional evidence.  
No additional evidence was received and the case was returned to 
the Board for appellate disposition.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection - Dental Trauma

The Veteran was involved in a motor vehicle accident (MVA) during 
service in May 1977.  He suffered a number of injuries including 
head and facial injuries.  His claim for service connection for 
dental trauma is based on residuals he believes are related to 
that accident.

As provided for under VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not considered to be disabling 
conditions, but may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will be 
made as to whether such is due to a combat wound or other service 
trauma, or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to service trauma is that a veteran will 
be eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity").  38 
C.F.R. § 4.150.  However, the Note immediately following states, 
"these ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss is 
not considered disabling."  Id.

Records of treatment from Blanchfield Army Community Hospital 
(BACH) for May 1977 were submitted by the Veteran.  The records 
show that the Veteran was seen on admission and the examiner 
reported that there was a large laceration beneath the chin to 
the bone, the mandible was solid, and there was a laceration 
under "lip" but otherwise the mouth was clear.  The report did 
not identify whether it was the lower or upper lip.  The 
remainder of the hospitalization records do not list any dental 
treatment provided to the Veteran.

The Veteran's separation physical examination of January 1978 did 
not include a dental examination.  Thus, the only service 
treatment record (STR) addressing the Veteran's mouth after the 
accident is the above referenced entry.

The Veteran identified having received post-service dental 
treatment at the Clarksville Dental Clinic.  Records from that 
facility, for the period from December 1996 to August 2003, were 
associated with the claims folder.  The records do not refer to 
any history of dental trauma in service.  Nor is any current 
requirement for treatment listed as related to any incident of 
service.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) in January 2006.  He said that all of his lower 
teeth became crooked [after the accident] and that this affected 
his bite.  He said his dentist was thinking of removing his 
bottom teeth.  He said that he could not lose any more top teeth.  
He also said he was unable to get all of his dentist's records 
because of a health issue for his dentist.  He would try to get 
additional records.  He said his dentist would provide a 
statement.  

The Veteran provided a statement from R. S. Schmidt, D.D.S., 
dated in April 2006.  Dr. Schmidt worked at the dental clinic.  
He said that the Veteran came to the clinic for routine care with 
a complaint of pain in his lower lip opposite teeth 23 and 24.  
He said the Veteran told him he suffered an injury in service in 
May 1977.  Dr. Schmidt said the Veteran's previous trauma caused 
swelling.  The swelling had continued to occur and resolve during 
oral function.  He noted the presence of a lesion within the lip.  
He said there was scarring intraorally.

Records received from the Social Security Administration do not 
show that the Veteran received treatment for in-service dental 
trauma.  

At a VA dental examination in August 2009, the examiner noted a 
review of the Veteran's claims file and the Board's April 2009 
remand.  The examiner summarized the Veteran's history with 
regard to the in-service automobile accident and his dental 
history, which included a panorex in 1978 that was within normal 
limits with no bone loss noted.  The automobile accident records 
from May 1977 were also noted, as was the large laceration 
beneath the chin to bone, mandible solid; mouth-laceration lip, 
otherwise clear.  The examiner also noted that there was no 
severe tooth or gum trouble noted in a January 1978 medical 
history.  The examiner also noted that there was no mention of a 
lip lesion in the Clarksville Dental Clinic records from 1996-
2004.  

At the examination, the Veteran explained that his lip/mouth 
swelled on occasion, approximately once or twice per year, and 
when that happened, he bit it.  The Veteran also reported that 
his teeth became crooked after the accident and that he had 
occasional difficulty chewing food.  The examiner noted that 
several of the Veteran's teeth had been extracted over the years 
and now he did not have enough teeth to chew properly.  He did 
not lose any teeth as a result of the in-service motor vehicle 
accident (MVA).  On examination, there was no loss of bone of the 
maxilla, no malunion or nonunion of the maxilla.  There was no 
loss of bone of the mandible, no nonunion or malunion of the 
mandible.  There was no limitation of motion at the 
temporomandibular articulation.  There was no loss of bone of the 
hard palate.  There was no evidence of osteoradionecrosis.  There 
was no evidence of osteomyelitis.  There was no tooth loss due to 
loss of substance of body of the maxilla or mandible (other than 
loss due to periodontal disease).  The examiner did note that the 
Veteran had chronic adult periodontitis, failing restorations, 
dental caries, non-restorable teeth, and a periapical lesion at 
#21.  There was a root fragment noted at tooth number 4.  There 
were no impacted teeth and no calculus noted on the teeth.  The 
generalized bone loss noted was 30 percent.  There were no 
sequestra or foreign bodies noted.  Periapical radiolucency was 
noted on tooth number(s) 28 and 20.  There was no root resorption 
noted.  There were no radiolucencies of the maxilla, mandible or 
maxillary sinus noted, and no fractures of the mandible, or 
maxilla were noted.  Both the right and left TMJ's appeared 
within normal limits.  

The Veteran was missing Teeth numbers 1, 2, 10, 12, 13, 15, 16, 
17, 18, 19, 20, 28, 30, 31, and 32.  There was a retained root at 
Tooth number 4.  Caries were noted at 3(MDBL), 5(D), 11(F) and 
21(D).  Defective restoration was noted at 5 (MOD) Amalgam.  
Other dental findings included overcontoured:  14(D); Drifted:  
11(M), 14(M).  There was a lesion at 21(r) and missing root at 
10(r).  There was scar tissue and possible mucocele, which the 
Veteran reported occasionally puffed up and became sore.  The 
examiner could palpate a small moveable soft nodule within the 
lower lip, 2x3 mm in size that was non-tender.  

The examiner noted that the temporomandibular joints were within 
normal limits, and there were no oral parafunctional habits 
identified.  The general periodontal condition, however, was 
poor.  Oral home care was also poor.  Oral tissues were inflamed.  
Stain, plaque, and calculus were moderate and generalized.  
Gingival bleeding was also moderate and generalized.  There was 
generalized bone loss throughout the remaining dentition.  The 
dental diagnoses were chronic adult periodontitis, caries, 
missing teeth and abscessed teeth.  The examiner also noted a 
diagnosis of mandibular lip scarring.  Because the STR's 
associated with the May 1977 MVA noted "mouth-laceration lip, 
otherwise clear" the examiner opined that the Veteran's lip 
laceration/lesion was at least as likely as not caused by or a 
result of the MVA during active duty.  However, the examiner also 
opined that the Veteran's "dental" disabilities of crowding of 
lower teeth, loss of teeth, caries, periodontal disease, 
defective restorations, and periapical lesion were not related to 
the Veteran's service.  The examination report notes that there 
was no evidence of dental trauma at the time of the accident for 
years after service separation.  Moreover, the examiner noted 
that the Veteran's oral hygiene was poor.  

Thus, the probative evidence in this case is against a finding of 
dental trauma for which service-connection for compensation can 
be established.  Although the Veteran is certainly competent to 
state that his teeth became crooked after the MVA, there is no 
indication that the MVA caused his teeth to become crooked.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Moreover, the Veteran has not reported that he possesses the 
requisite medical expertise to provide a competent opinion on 
whether his current loss of teeth and other claimed residuals of 
dental trauma are, in fact, a result of the in-service MVA.  In 
any event, the Veteran's assertions, even if they were found 
competent, credible and probative,  are outweighed by the 
professional opinion of the VA examiner in this case, who found 
no relationship between any current dental disability and the in-
service MVA.  There is no medical opinion to the contrary.  

The preponderance of the evidence is against the claim of service 
connection for dental trauma for compensation purposes, there is 
no doubt to be resolved; and service connection for dental trauma 
for compensation purposes is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for dental trauma for compensation purposes is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


